Ellison, J.
(dissenting). — It can serve no useful purpose for me to go into a discussion of details of the facts or law of this case. But a few conceded physical facts, in my opinion, settle the cause against plaintiff. *272It is agreed all- round that to establish the case plain - tiff must show that deceased (who is an employe) came to be knocked down, run over and killed by getting his foot caught in the frog. Now his body was found fifteen feet east of the frog, and the cars were moving west. The opening or diverging part of the frog (which may be likened to a boot jack) was to the west, and if the tear on the heel of the shoe was caused by being pulled or forced out of the frog, he must have been knocked down and run over by cars moving east. But it is said that after the cars were brought in to be coupled and had moved on west, they were moved back and forth several times before deceased was discovered to have been killed, and, that though his body was found fifteen feet east of the frog, it was dragged there as the cars came back. This does not explain the matter, for there was no evidence or appearance, in my opinion, of the body having been dragged; and, furthermore, the body was completely severed about the middle, the lower portion lying straight between the rails and the upper portion (lying straight) just outside the north rail, and showing no evidence of having been dragged. If deceased was killed at the frog under the cars fifteen feet away, it is beyond comprehension how the upper portion of his body could be in the condition it was, at the place it was, outside the rails.